Citation Nr: 0418714	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease/degenerative disc 
disease of the lumbosacral spine.  

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.  

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran retired from active military service in December 
1996, with more than 20 years active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Little Rock, Arkansas, Regional 
Office (RO).  The veteran filed a notice of disagreement 
(NOD) with that rating decision in September 2001.  After 
receiving a statement of the case (SOC) in June 2002, the 
veteran perfected his appeal to the Board by timely filing a 
substantive appeal in August 2002.  

A Video Conference hearing at which the veteran presented 
testimony to the undersigned Veterans Law Judge was conducted 
in March 2004.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

The veteran contends that his service-connected disabilities 
in the lumbosacral spine and knees are more severely 
disabling than currently evaluated, and, therefore, warrant 
higher ratings.  He also asserts that his service-connected 
disabilities prevent him from obtaining and maintaining all 
forms of substantially gainful employment, thus entitling him 
to a total disability rating and unemployability benefits.  

A significant change in the law occurred November 9, 2000, 
when the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined VA's obligations with respect to 
the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant what evidence, if any, needed 
to be obtained by the claimant and what evidence, if any, 
would be retrieved by VA).  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Review of the claims file reveals that the RO has not 
informed the veteran of the VCAA, and did not advise him as 
to what evidence he needed to submit to substantiate his 
claims of entitlement to increased ratings for his service-
connected disabilities of the lumbosacral spine and knees, 
and to a total disability rating based on individual 
unemployability due to service-connected disabilities, and as 
to what evidence the RO would help him to obtain.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the veteran with 
regards to his claims.  

The June 2002 SOC did not consider the criteria (both old and 
new) for degenerative disc disease in evaluating the 
veteran's lumbosacral spine disability, even though he is 
service connected for degenerative joint disease and 
degenerative disc disease in the lumbosacral spine.  

While the June 2002 SOC also addressed the issues of 
entitlement to compensable ratings for the veteran's service-
connected bilateral pes planus, tinea versicolor/tinea pedis, 
hemorrhoids, and gastrointestinal reflux disease, the Board 
notes that there was no rating decision made as to those 
issues and, therefore, no notice of disagreement by the 
veteran concerning those issues.  Furthermore, the SOC 
contained the following error and omissions regarding the 
additional issues: (1) it stated that the veteran's 
gastrointestinal reflux disease remained 10 percent 
disabling, when, in fact, the disorder has been rated 
noncompensably disabling ever since service connection was 
granted for the disorder in a June 1997 rating decision; (2) 
it did not evaluate the gastrointestinal reflux disease under 
the criteria listed for the diagnostic code assigned 
(Diagnostic Code 7307), but, rather, evaluated the disorder 
under the criteria for a hiatal hernia; and (3) it did not 
include the criteria for rating eczema.  

Because the proper VA process has not been followed as to the 
issues of entitlement to compensable ratings for bilateral 
pes planus, tinea versicolor/tinea pedis, hemorrhoids, and 
gastrointestinal reflux disease, the RO should evaluate those 
disabilities in a rating decision, after any examinations 
that the RO deems necessary have been performed.  The veteran 
should be notified of the rating decision.  Thereafter, if he 
timely submits an NOD, an SOC should be issued as to those 
issues, along with information pertaining to the requirement 
and time limitations for perfecting an appeal to the Board.  

Review of the claims file reveals that the most recent 
medical records are dated from August 2001 to October 2001, 
almost three years ago.  Additionally, while the veteran was 
awarded Social Security benefits in a February 2004 decision, 
the medical records considered by the Social Security 
Administration in reaching that decision are not of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the veteran's claims are remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 
any other applicable legal precedent.  
Particularly, the appellant should be 
notified of what evidence VA will develop, 
and what evidence he must furnish in the 
context of each issue on appeal.  

2.  Request copies of all VA treatment 
records pertaining to the veteran since 
October 2001 from the Central Arkansas 
Veterans Health Care System.  All records 
furnished should be associated with the 
claims file.  

3.  Contact the Social Security 
Administration and request copies of the 
medical records relied upon by that agency 
in its award of Social Security disability 
benefits to the veteran.  All records 
obtained should be associated with the 
claims file.  

4.  After completion of the above requested 
development, schedule the veteran for a VA 
examination in order to determine the 
nature and severity of his lumbosacral 
spine and bilateral knee disabilities.  The 
entire claims folder and a copy of this 
Remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should state 
whether there is degenerative disc disease 
associated with the veteran's lumbosacral 
spine disability and whether there is any 
instability associated with either knee 
disability.  The examiner also should be 
requested to express an opinion as to the 
degree of functional impairment 
attributable to the lumbosacral spine and 
knee disabilities.  All opinions and 
findings, and the reasons and bases 
therefor, should be presented in a clear, 
comprehensive, and legible manner on the 
examination report.  

5.  Advise the veteran of the provisions 
set forth at 38 C.F.R. § 3.655(b) regarding 
failure to report for scheduled VA 
examinations.  

6.  After the above requested actions have 
been completed, re-adjudicated the remanded 
claims.  If any of the benefits sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


